ORDER
Fransetta Butler worked for the Evansville Housing Authority (EHA) until she was suspended and ultimately fired because she made an inappropriate comment about the sexual orientation of an EHA tenant, Mark Axley, who at the time was in the EHA office and within listening range. Butler, who is African-American, sued the EHA under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., and 42 U.S.C. § 1981, alleging race discrimination, hostile environment, and retaliatory discharge. The district court granted summary judgment to EHA, finding that Butler did not make out a prima facie case of discrimination or retaliatory discharge, nor did she introduce any evidence to support her hostile environment claim.
On appeal Butler does not challenge the district court’s conclusions or present any legal argument. Instead she just repeats some of the unsupported allegations that she made in the district court. Butler’s sparse, half-page presentation does not comply with Fed. R.App. P. 28(a)(9), which requires even pro se litigants like Butler to submit a brief containing cognizable arguments with citations to supporting authority. See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001). Accordingly, we must dismiss her appeal.
DISMISSED.